Citation Nr: 1447714	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to February 1971 with service in the Republic of Vietnam from March 1970 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2012, the Veteran presented sworn testimony during a Travel Board hearing in Portland, Oregon, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is likely the result of his active service.

2.  The Veteran's tinnitus is likely the result of his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

2.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's post-service treatment records reflect that he has been diagnosed with bilateral hearing loss for VA purposes and tinnitus.  See VA examination report, September 2009; 38 C.F.R. § 3.385 (2014).  His personnel records show that his military occupational specialty (MOS) was military policeman, and that he received Expert Badges for an M-16 rifle and an M-14 rifle and a Marksman Badge for a .45 caliber weapon.  His MOS and awards are consistent with in-service noise exposure.  

The Veteran submitted an October 2012 medical opinion from his private audiologist concluding that his hearing loss and tinnitus are likely due to his military noise exposure.  She explained that, although the Veteran's entrance and separation audiograms were "normal," they were missing a critical threshold - 6000Hz - and, thus, cannot rule out some loss of hearing at separation.  She further noted that his "dip/notch" hearing loss configuration was most commonly associated with noise exposure damage.  

The medical evidence also includes a September 2009 VA examination opining that the Veteran's audiological disabilities are not related to his military service.  The examiner relied mainly on the normal hearing at separation and lack of threshold shift.  However, he failed to address the absence of a reading at 6000Hz or whether the Veteran's hearing loss configuration was normally associated with noise exposure, as noted by the private audiologist.  Even if the Board were to accept the September 2009 VA examiner's opinion as equally probative to the October 2012 private audiologist's opinion, the evidence would be in equipoise regarding the question of whether the Veteran's current bilateral hearing loss and tinnitus are related to his in-service noise exposure.  38 C.F.R. § 3.303.  Service connection for hearing loss and tinnitus is warranted.  Any further discussion of negative evidence is irrelevant.  

The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


